Exhibit 10.15 This SUBORDINATION AGREEMENT (this "Agreement"), dated as of October 1, 2009 is among Envision Solar International, Inc., a California corporation (the "Company"), Envision Solar Construction, Inc., a California corporation ("ESC"), Envision Solar Residential, Inc., a California corporation ("ESR"), Envision Africa, LLC ("EA"; the Company, ESC, ESR and EA, each an "Obligor" and, together, "Obligors"), Jon Evey ("Subordinated Creditor"), the Purchaser (as defined in the Purchase Agreement described below), and Gemini Strategies, LLC, a Delaware limited liability company, in its capacity as collateral agent for itself and for the Purchaser (including any successor agent, hereinafter, the "Collateral Agent"). R E C I T A L S A.The Company has executed and delivered to the Purchaser that certain senior note dated as of November 12, 2008 (as the same may be amended, supplemented, restated or modified and in effect from time to time, the "Note"). The Note was issued pursuant to that certain Securities Purchase Agreement, dated as of November 12, 2008 (as amended, restated, supplemented or otherwise modified and in effect from time to time, the "Purchase Agreement"), by and among the Company and the Purchaser, and pursuant to which the Purchaser has made certain loans ("Loans") to the Company. B.Each of the Obligors (other than the Company) (each such entity, together with each other person or entity who becomes a party to the Guaranty (as defined herein) by execution of a joinder in the form of Exhibit A attached thereto, is referred to individually as a "Guarantor" and collectively as the "Guarantors") have executed a Guaranty dated as of November 12, 2008 (as the same may be amended, supplemented, restated or modified and in effect from time to time, the "Guaranty") in favor of the Collateral Agent in respect of the Company's obligations under the Purchase Agreement and the Note. C.The Company has issued the Subordinated Creditor a 10% subordinated convertible promissory note pursuant to which, among other things, the Subordinated Creditor has extended credit to the Company in the aggregate original principal amount of $102,235.62(as the same may be amended, supplemented, restated or otherwise modified from time to time as permitted hereunder and including any notes issued in exchange or substitution therefor, collectively, the "Subordinated Note"), and pursuant to which the Company has incurred and may hereafter incur other obligations and liabilities to the Subordinated Creditor.
